Citation Nr: 1646655	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes). 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity claimed as secondary to diabetes. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970 and from October 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing at the RO in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was before the Board previously in February 2015.  At that time, the Board remanded the case for further development.  That development has been completed and claim was readjudicated in a June 2015 Supplemental Statement of the Case (SSOC).  The case is now before the Board again.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record is against a finding of the existence of diabetes at any time during the pendency of the claim. 

2.  The Veteran's peripheral neuropathy of the left foot is not etiologically related to a disease, injury, or event in service nor was early-onset peripheral neuropathy of the left lower extremity manifested to a compensable degree within one year of discharge from service.
3.  The Veteran's peripheral neuropathy of the right lower extremity is not etiologically related to a disease, injury, or event in service nor was early-onset peripheral neuropathy of the right lower extremity manifested to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

1.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in February 2015.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records, authorization to obtain records from Dr. Johnson, and to obtain a VA examination to determine if the Veteran has a diagnosis of diabetes and to determine the nature and etiology of the Veteran's peripheral neuropathy.  Updated VA treatment records from the Phoenix VA Medical Center (VAMC) were obtained and associated with the Veteran's claim's file.  The Veteran was mailed a VA Form 21-4142 with a request to provide authorization to obtain records of treatment from Dr. Johnson as well as any other private providers the Veteran had seen regarding his diabetes and peripheral neuropathy.  The Veteran did not respond to the request.  However, the Board notes that private records from Dr. Johnson from the period the Veteran stated he saw the doctor at his hearing are already in the claims file.  As the Veteran did not provide authorization to obtain any additional records from Dr. Johnson or any other private medical provider, the AOJ substantially complied with the Board's remand order.  

Additionally, in April 2015, the Veteran underwent a VA examination and the examiner provided a report complete with the requested opinions.  The examination and opinions are sufficient for adjudicating the claim as detailed below.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in April 2011 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's STRs, VA medical records, and private medical records have been obtained and associated with the Veteran's claim's file.  As noted above, the Veteran did identify treatment from a Dr. Johnson, and the records from the time period he referenced at his hearing are already associated with the record.  He did identify any additional periods or authorize the AOJ to obtain any additional records from Dr. Johnson when requested.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in April 2015 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was adequate and satisfied VA's duty to provide a medical examination.  The examiner provided the Veteran with an in-person examination, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in July 2013.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to toxic herbicides.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This list includes diabetes mellitus type 2 (diabetes) and early-onset peripheral neuropathy.  While diabetes will be presumed to be service-connected based on herbicide exposure if it becomes manifest to a degree of 10 percent or more at any time after service, the presumption for early-onset peripheral neuropathy requires that it be manifested to a degree of 10 percent or more within one year after the last herbicide exposure in service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015)

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Diabetes

Here the Veteran does not have the current disability of diabetes mellitus.  The April 2015 examiner conducted an in-person examination and reviewed the Veteran's medical records and concluded that the Veteran did not meet the criteria for a diagnosis of diabetes throughout the record.  The examiner is a medical professional who had specialized training and is competent to draw such a conclusion.  Additionally, the examiner's opinion is consistent with the evidence of record.  A review of the Veteran's treatment records indicates there is no formal diagnosis of diabetes mellitus.  Thus, the opinion of the VA examiner is of great probative value. 

The Veteran testified that he had been told by a Dr. Johnson that he had diabetes in 2010.  The Veteran is competent to testify to his own experiences and his medical visits.  However, a review of the records from the Veteran's visits to Dr. Johnson in 2010 did not indicate a diagnosis of diabetes.  Instead, the doctor noted that the Veteran has peripheral neuropathy of an unknown etiology, or idiopathic neuropathy.  Dr. Johnson noted that he prescribed the Veteran a medication for his peripheral neuropathy that is commonly used to treat diabetic neuropathy, but that it also was approved to treat idiopathic neuropathy.  Considering the Veteran does not have formal medical training or relevant medical experience, it is understandable how Dr. Johnson's explanation of the medication he prescribed could be misinterpreted as a diagnosis of diabetes.  However, since there is no formal diagnosis by Dr. Johnson or by any source in the records, the Veteran's testimony about being diagnoses with diabetes is found to have little probative value.  Therefore, a preponderance of the evidence is against finding the Veteran has the current disability of diabetes throughout the record. 

Since the Veteran does not have the current disability of diabetes, the Board cannot find that he is entitled to service connection for that disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Peripheral Neuropathy of the Left and Right Lower Extremities

The Veteran does have a diagnosis of peripheral neuropathy in both his lower extremities and thus meets the first Hickson element for establishing service connection.  Additionally the Veteran is presumed to have been exposed to Agent Orange due to the nature of his military service, and thus meets the second Hickson element for establishing service connection.  However, the evidence against finding the diagnosis is related to the in-service event. 

The Veteran does not meet the prerequisites to establish a presumption of service connection for early-onset peripheral neuropathy based on Agent Orange exposure.  The regulations require that such early-onset neuropathy be manifested at a 10 percent disability level within one year of exposure to Agent Orange for the presumption to apply.  38 C.F.R. §§ 3.307(a)(6)(ii) (2015).  The Veteran was not diagnosed with the condition nor does he report having the condition in either lower extremity prior to 2010, which was almost 40 years after he was discharged from active service.  Therefore, the presumption does not apply.  

Additionally, the preponderance of the evidence is against finding a causal nexus between the Veteran's exposure to Agent Orange and his current peripheral neuropathy.  The April 2015 examiner opined that the Veteran's peripheral neuropathy of both lower extremities was less likely than not related to his exposure to Agent Orange while in service.  The examiner noted that medical literature does support a positive association between Agent Orange exposure and peripheral neuropathy occurring more than a year after exposure.  She noted that the Veteran's symptoms did not appear until almost 40 years after the exposure.  The examiner also noted that the Veteran's medical records indicated the Veteran's peripheral neuropathy is of unknown origin.  As the examiner's opinion is supported by the record of evidence and her medical expertise, it is of great probative value.  Thus, the weight of the evidence is against finding the Veteran's peripheral neuropathy was causally related to the Veteran's in-service Agent Orange exposure. 

Finally, the Veteran claimed his peripheral neuropathy of the lower extremities was caused by diabetes.  As noted above, the Veteran does not have diabetes.  It was this reason that the examiner cited for finding that the Veteran's peripheral neuropathy was not caused by diabetes.  As the Veteran does not have diabetes, and is therefore not service-connected for diabetes, he is not entitled to service-connected for peripheral neuropathy of his lower extremities secondary to diabetes. 

Therefore, a preponderance of the evidence is against finding service connection for peripheral neuropathy of the lower left and right extremities on a presumptive basis, on a direct service connection basis, and on a secondary service connection basis.  

ORDER

Entitlement to service connection for diabetes mellitus type 2, to include as secondary to Agent Orange exposure, is denied

Entitlement to service connection for peripheral neuropathy of the left lower extremity claimed as secondary to diabetes is denied

Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


